Exhibit 10.1
 
AMENDMENT NO. 5
 
TO NOTE EXCHANGE AND OPTION AGREEMENT


 
This AMENDMENT NO. 5 to the NOTE EXCHANGE AND OPTION AGREEMENT is entered into
as of June 1, 2011 (this “Amendment”), by and among KEYWIN HOLDINGS LIMITED, a
British Virgin Islands company (“Keywin”), and NETWORK CN INC., a Delaware
corporation (the “Company”).  Each of the parties hereto is referred to as a
“Party” and collectively as the “Parties.”  Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to such terms in the
Original Agreement (as defined below).
 
BACKGROUND
 
The Parties entered into a Note Exchange and Option Agreement, dated as of April
2, 2009, as amended by Amendment No. 1 to Note Exchange and Option Agreement,
dated as of July 1, 2009, Amendment No. 2 to Note Exchange and Option Agreement,
dated as of September 30, 2009, Amendment No. 3 to Note Exchange and Option
Agreement, dated as of January 1, 2010 and Amendment No. 4 to Note Exchange and
Option Agreement, dated as of  September 30, 2010 (together, the “Original
Agreement”), pursuant to which the Company (a) issued 307,035,463 shares of its
common stock, par value $0.001 per share in exchange for certain notes payable
by the Company held by Keywin, (b) agreed to grant Keywin an option (the
“Option”) to purchase from the Company an aggregate of 122,814,185 shares of the
Common Stock for an aggregate purchase price of $2,000,000, exercisable within
27 months after April 2, 2009 and (c) the Company shall have the right, at its
sole discretion, to terminate the Option by providing Keywin with thirty (30)
days’ advance written notice of such termination.  The Parties now desire to
enter into this Amendment to modify the terms of the Original Agreement as more
specifically set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.         Amendment to Exercise Period: Subsection (a) of Section 2, of the
Original Agreement is deleted in its entirety and in lieu thereof the following
provision is inserted:
 
(a) For a thirty-three (33) month period commencing on the Closing Date (the
“Exercise Period”), the Noteholder shall have the right to purchase from the
Company an aggregate of 122,814,185 shares of the Common Stock for an aggregate
purchase price of $2,000,000 (the “Purchase Price”).  The Option may be
exercised by the Noteholder at any time during the Exercise Period by giving
written notice to the Company.


2.         Agreement.  In all other respects, the Original Agreement shall
remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
3.         Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 

  NETWORK CN INC.                
 
By:
/s/ Godfrey Hui      Name: Godfrey Hui     Title: Director and Deputy CEO      
   

 

  KEYWIN HOLDINGS LIMITED                
 
By:
/s/ Earnest Leung      Name: Earnest Leung     Title: Director           

 
 
 
 
 
Amendment No. 5 Note Exchange and Option Agreement
 
 

--------------------------------------------------------------------------------